 



Exhibit 10.30
(EV3 LOGO) [c24647c2464700.gif]
Executive Performance Incentive Plan
Effective January 1, 2008
Performance Period: January 1 – December 31, 2008

 



--------------------------------------------------------------------------------



 



     
(EV3 LOGO) [c24647c2464701.gif]
  Executive Performance Incentive Plan
Effective January 1, 2008
Performance Period
January 1 - December 31, 2008

I.   Purpose of the Plan       ev3 Inc.’s compensation philosophy is to pay for
performance. The purpose of the ev3 Inc. Executive Performance Incentive Plan
(the “Plan”) is to align the interests of ev3 Inc. and its subsidiaries (the
“Company”), executive-level employees, and stockholders by providing quarterly
incentives for the achievement of key business and individual performance
measures that are critical to the success of the Company and linking a
significant portion of each executive employee’s annual compensation to the
achievement of such measures.   II.   Eligible Participants       The Company
will determine eligibility criteria for the Plan on an annual basis and in its
sole discretion. For 2008, the Plan covers the following: (i) all regular,
salaried, exempt United States employees in Levels 6 and above, and
(ii) international and expatriate/inpatriate employees in Levels 6 and above who
are determined by the Company to be eligible for participation (“Executives” or
“Participants”). Notwithstanding the foregoing, Participants in positions
covered by sales compensation plans are not eligible Participants in the Plan.  
    The Plan year runs from January 1 - December 31 of each year (the “Plan
Year”). Payouts will be made on a quarterly basis (the “Plan Quarter”).
Participants with less than a full Plan Quarter of service, whose incentive
target percent has changed during a Plan Quarter or has changed from full-time
to part-time may be eligible to participate in the plan on a prorated basis,
determined by the percentage of time they were eligible to participate during
that Plan Quarter under applicable criteria. Participants with less than one
full month of eligible service in a Plan Quarter will not be eligible to receive
an award under the Plan for that Plan Quarter.   III.   Administration of the
Plan       The Compensation Committee of the Board of Directors of the Company
will administer the Plan. The Compensation Committee, in its sole discretion,
may delegate to the Company’s Chief Executive Officer activities relating to
Plan administration that are not required to be exercised by the Compensation
Committee under applicable laws, rules, regulations and the Compensation
Committee Charter. Non-delegable activities include, but are not limited to,
final approval of any payouts under the Plan to Executive Officer level
employees. Delegable activities include, but are not limited to, recommendations
regarding payouts under the Plan to Executive Officer level employees and final
approval of any payouts under the Plan to Participants that are not Executive
Officer level employees. All decisions of the Compensation Committee and Chief
Executive Officer will be final and binding upon all parties, including the
Company and Plan Participants.   IV.   Incentive Targets       Incentive targets
have been approved by the Compensation Committee, in the case of Participants
that are Executive Officer level employees, and by the Chief Executive Officer,
for all other eligible Plan Participants, in each case based upon their level of
responsibility within the Company and impact on the business. These incentive
targets represent the incentive (as a percent of a Plan Participant’s base
salary) that a Participant is eligible to receive under the Plan. It is the
Company’s intention to provide significant incentive and reward opportunities to
its Executives for world-class performance achievement.

2



--------------------------------------------------------------------------------



 



     
(EV3 LOGO) [c24647c2464701.gif]
  Executive Performance Incentive Plan
Effective January 1, 2008
Performance Period
January 1 - December 31, 2008

V.   Individual Performance Measures       Individual performance measures for a
Plan Year are established during the annual goal setting process. Additionally,
performance measures are established for each of the four quarters of the Plan
Year. Individual objectives for Executive Officer level employees other than the
Company’s quarterly goals must be agreed to and approved by the Compensation
Committee. Individual objectives for all other Participants other than the
Company’s quarterly goals must be agreed to and approved by the Chief Executive
Officer.   VI.   Company Performance Measures       For each Plan Quarter, the
Compensation Committee, together with input from the Company’s Chief Executive
Officer, will identify critical Company performance measures and determine the
incentive pool funding for the Plan based on achievement of such Company
performance measures. The 2008 Company performance measures are:

  •   Worldwide Revenue     •   Earnings Per Share (EPS)     •   Cash Flow

The Compensation Committee, with input from the Company’s Chief Executive
Officer, may take into consideration the relative performance by each division
of the Company with regard to Performance measures

VII.   Incentive Pool Funding       The incentive pool funding is the amount of
money that is available for distribution to Plan Participants under the Plan
based on achievement of the Company performance measures. Appendix A describes
in more detail how the three Company performance measures will impact the
incentive pool funding. The incentive pool is funded quarterly on the following
basis: 20% of the annual pool in Q1, 20% of the annual pool in Q2, 20% of the
annual pool in Q3 and 40% of the annual pool in Q4.   VIII.   Individual
Incentive Payment Criteria, Calculation, and Payout       A Plan Participant
must be actively employed by the Company on the last day of the month of the
Plan Quarter to be eligible for an incentive payment under the Plan for that
Plan Quarter.       The incentive payment under the Plan for any eligible Plan
Participant for a particular Plan Quarter will vary depending upon the approved
incentive pool funding level for that Plan Quarter, the Participant’s base
salary as of the first day of the last month of the Plan Quarter, the
Participant’s incentive target for that Plan Quarter, and the Participant’s
overall individual performance during that Plan Quarter, relative performance to
other Plan Participants and achievement of objectives relative to other eligible
Plan Participants.. The total of incentive payments to all eligible Plan
Participants may not exceed the funding pool(s) established by the Compensation
Committee for each Plan Quarter.       As soon as practicable after the
appropriate financial and other data has been compiled after the end of each
Plan Quarter, individual incentive payments under the Plan will be determined as
follows: With respect to Participants that are Executive Officer level
employees, the Chief Executive Officer will recommend to the Compensation
Committee the amount of each incentive payment to be made to each Executive
Officer under the Plan and the Compensation Committee will then approve the
final amount of each incentive payment to be made to each such Plan Participant,
taking into account the recommendation of the Chief Executive Officer and such
other factors as the Compensation Committee determines appropriate. With respect
to all other Plan Participants that

3



--------------------------------------------------------------------------------



 



     
(EV3 LOGO) [c24647c2464701.gif]
  Executive Performance Incentive Plan
Effective January 1, 2008
Performance Period
January 1 - December 31, 2008

      are not Executive Officer level employees, the Chief Executive Officer
will approve the final amount of each incentive payment to be made to each such
Plan Participant. All final individual incentive payouts under the Plan to Plan
Participants that are Executive Officer level employees will be certified in
writing by the Compensation Committee and all final individual incentive payouts
under the Plan to other Plan Participants that are not Executive Officer level
employees will be certified in writing by the Chief Executive Officer.
Individual incentive payments under the Plan will be made in a lump sum, less
applicable withholding taxes, as soon as reasonably practicable after the
determination of such payments.         In approving final individual incentive
payments under the Plan, the Compensation Committee, in the case of payments to
Executive Officer level employees, and the Chief Executive Officer, in the case
of all other payments under the Plan, reserves the right to recognize individual
performance and to provide appropriate differential incentive compensation.

IX.   Plan Discretion       All benefits payable under the Plan are
discretionary and no Plan Participant shall have any right to payment under the
Plan until actually paid.       To the extent necessary with respect to any Plan
Quarter, in order to avoid any undue windfall or hardship due to external
causes, the Compensation Committee may, without the consent of any affected Plan
Participants, revise one or more of the Company performance measures or
otherwise make adjustments to payouts under the Plan to take into account any
acquisition or disposition by the Company not planned for at the time the
Company performance measures were established, any change in accounting
principles or standards, or any extraordinary or non-recurring event or item, so
as equitably to reflect such event or events, such that the criteria for
evaluating whether a Company performance measure has been achieved will be
substantially the same (as determined by the Compensation Committee) following
such event as prior to such event.   X.   Termination, Suspension, or
Modification       The Company may terminate, suspend, modify and if suspended,
may reinstate or modify, all or part of the Plan at any time, with or without
notice to the Plan Participants. Exceptions to the eligibility of, or the extent
to which the Plan applies to, any particular Plan Participant must be approved,
on a case-by-case basis, by the Compensation Committee.   XI.   Limitation of
Liability       No member of the Company’s Board of Directors, the Compensation
Committee, any officer, employee, or agent of the Company, or any other person
participating in any determination of any question under the Plan, or in the
interpretation, administration, or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.   XII.   No Right to Employment       This document sets forth the
terms of the Plan and it is not intended to be a contract or employment
agreement between any Plan Participant and the Company. Nothing contained in the
Plan (or in any other documents related to the Plan) shall confer upon any
employee or Plan Participant any right to continue in the employ or other
service of the Company or constitute any contract or limit in any way the right
of the Company to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause
or notice.

4



--------------------------------------------------------------------------------



 



     
(EV3 LOGO) [c24647c2464701.gif]
  Executive Performance Incentive Plan
Effective January 1, 2008
Performance Period
January 1 - December 31, 2008

XIII.   Non-Assignability       Except for the designation of a beneficiary(ies)
to receive payments of benefits for a particular Plan Quarter following a Plan
Participant’s death after the completion of such Plan Quarter, no amount payable
at any time under the Plan shall be subject to sale, transfer, assignment,
pledge, attachment, or other encumbrance of any kind. Any attempt to sell,
transfer, assign, pledge, attach, or otherwise encumber any such benefits,
whether currently or thereafter payable, shall be void.   XIV.   Withholding
Taxes       The Company is entitled to withhold and deduct from any payments
made pursuant to the Plan or from future wages of a Plan Participant (or from
other amounts that may be due and owing to the Plan Participant from the
Company), or make other arrangements for the collection of, all legally required
amounts necessary to satisfy any and all federal, state, and local withholding
and employment-related tax requirements attributable to any payment made
pursuant to the Plan.   XV.   Unfunded Status of Plan       The Plan shall be
unfunded. No provisions of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets. Plan Participants shall have no rights under the Plan
other than as unsecured general creditors of the Company.   XVI.   Other      
Except to the extent in connection with other matters of corporate governance
and authority (all of which shall be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations, and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the internal, substantive laws of the State of Minnesota, without regard to
the conflict of law rules of the State of Minnesota or any other jurisdiction.

5